Citation Nr: 0205971	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-24 174	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for degenerative disc 
disease, claimed as a pinched nerve (slipped disc).

3.  Entitlement to an increased rating for gouty arthritis, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for gastritis with 
history of duodenal ulcer, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from August 1943 to March 
1946 and October 1955 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 1996 and April 1997 decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2002, the Board 
remanded the case so that the RO could schedule the veteran 
for a Board hearing at the RO.  However, the veteran 
subsequently withdrew his request for a hearing.


FINDINGS OF FACT

1.  Glaucoma was not manifested during the veteran's military 
service and is not otherwise related to such service; the 
veteran's glaucoma was not caused, or aggravated by, the 
veteran's service-connected hypertension.

2.  The low back symptoms noted during the veteran's service 
were acute and transitory in nature and not indicative of 
degenerative disc disease.

3.  The veteran's current degenerative disc disease was first 
manifested several years after the veteran's discharge from 
military service and is not related to such period of 
service. 

4.  The veteran's service-connected gouty arthritis is not 
manifested by a definite impairment of health or 
incapacitating exacerbations which occur three or more times 
a year.

5.  The veteran's service-connected gastritis with history of 
duodenal ulcer is productive of continuous moderate 
manifestations; and it is not manifested by anemia and weight 
loss, recurrent incapacitating episodes which average 10 days 
or more in duration at least four or more times a year, or 
eroded or ulcerated areas.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by the 
veteran's active duty service, nor is the veteran's glaucoma 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  Degenerative disc disease was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2001).

3.  The criteria for entitlement to a rating in excess of 20 
percent for gouty arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002, 5017 
(2001).

4.  The criteria for entitlement to a 20 percent rating (but 
no higher) for gastritis with history of duodenal ulcer have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.7, § 4.114, Diagnostic Code 
7305, 7307 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed by the RO in the rating decisions, 
statements of the case, and supplemental statements of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
service connection for glaucoma and a pinched nerve (slipped 
disc), service connection and increased ratings for service-
connected gouty arthritis and duodenal ulcer.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical examinations, and the Board finds these examinations 
to be adequate.  No additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA of 2000 and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

SERVICE CONNECTION CLAIMS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Glaucoma

The veteran's claim for service connection for glaucoma is 
denied.  The service medical records from his first period of 
service are negative for any report or clinical finding of 
glaucoma.  At the time of his March 1946 service separation 
examination, his eyes were clinically evaluated as normal, 
and his visual acuity was 20/20 bilaterally.

The service medical records from the veteran's second period 
of service show that he was seen with complaints of a spot in 
his right eye in September 1968.  An examination of his eyes 
revealed that his visual acuity was 20/20 bilaterally.  He 
was assessed as having floater.  In June 1971, he sustained a 
scleral hemorrhage to his right eye after it was hit by a 
softball.  It was noted that he did not sustain any 
intraocular damage and that his bony orbit was intact.  The 
remainder of his service medical records are totally devoid 
of any report or clinical finding of glaucoma or an eye 
problem.  Significantly, there was no reference to glaucoma 
at the time of his September 1972 service separation 
examination.  Instead, a clinical evaluation of his eyes 
revealed normal findings, and his visual acuity was 20/20 
bilaterally.  As such, the veteran's service medical records 
do not affirmatively establish that his glaucoma had its 
onset during his military service.

Post-service evidence appears to show that the first 
documentation of glaucoma was made more than 20 years after 
the veteran's discharge from military service.  Specifically, 
a VA outpatient treatment record shows that he was assessed 
as having glaucoma in June 1993.  However, this outpatient 
treatment record does not, in any way, suggest that the 
veteran's glaucoma originated during his military service.  
The Board also notes that, while the remainder the VA 
treatment records include diagnoses of glaucoma over the past 
years, none of these records suggests any causal relationship 
between his glaucoma and his military service.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's glaucoma and his military 
service.  Consequently, his claim for service connection for 
glaucoma must be denied.

The Board notes that the veteran has been granted service 
connection for hypertension.  The veteran's representative 
has advanced an argument that the veteran's glaucoma is 
caused, or aggravated by his service-connected hypertension 
and that service connection should therefore be awarded 
pursuant to 38 C.F.R. § 3.310(a).  However, the evidence of 
record does not show that the symptoms associated with the 
veteran's glaucoma are caused, or aggravated by, his service-
connected hypertension.  Instead, in a February 1997 
addendum, a VA examiner who conducted a November 1996 VA 
examination of the veteran's eyes, reported that the cause of 
the veteran's glaucoma was unknown and that there was no 
known relationship between glaucoma and systematic 
hypertension.  Therefore, the Board concludes that the 
veteran's claim for service connection for glaucoma must also 
be denied under the criteria of 38 C.F.R. § 3.310(a).

Degenerative Disc Disease, claimed as Pinched Nerve (Slipped 
Disc)

Before discussing the degenerative disc disease issue, the 
Board points out that a claim of entitlement to service 
connection for degenerative arthritis of the lumbar spine was 
denied in an August 1977 rating decision.  That issue is not 
before the Board, and the present decision is limited on the 
low back issue to consideration of degenerative disc disease.  

The veteran's service medical records show that he had pain 
in the mid back for two days in August 1956.  In July 1965, 
it was noted that he had injured his back while playing 
volleyball.  An examination of his back revealed a marked 
paravertebral muscle spasm.  An X-ray examination of his 
lumbar spine revealed a marked straightening of his lordotic 
curve.  A October 1966 record shows that he felt pain on 
movement of his back on getting up or down.  In January 1970, 
he was seen with complaints of lower back pain.  It was noted 
that he had strained his back because he had lifted heavy 
objects that morning.  It was also noted that he had a 
bilateral spasm.  Periodic physicals in October 1955, January 
1959, January 1965, March 1969, and October 1970 all show 
that the veteran's spine was clinically evaluated as normal.  
Significantly, a clinical evaluation of his spine revealed 
normal findings at the time of his September 1972 service 
separation examination.  In the Board's view, the service 
medical records show that the low back symptoms noted during 
service were acute and transitory.  It is significant in the 
Board's view that several years passed between the several 
episodes of low back complaints and symptomatology.  It thus 
appears that the low back complaints and symptoms resolved 
with treatment and were not indicative of any chronic low 
back disorder during the veteran's service.  

In fact, post-service evidence appears to show that the first 
documentation of any possible disc problem was made in June 
1977, almost 5 years after the veteran's discharge from 
military service.  At that time, an X-ray examination of his 
lumbar spine revealed degenerative arthritis and possible 
associated disc involvement at L5-S1.  A March 1999 VA 
examination report shows that an X-ray examination of his 
lumbar spine revealed significant degenerative disc disease.  
However, there is no evidence of disc problems during service 
or a continuity of pertinent symptomatology after service to 
link the disc disease which appears to have been first 
manifested in 1977 to the veteran's active duty service. 

Additional Matters

The Board has considered the veteran's contentions regarding 
the etiology of his glaucoma and disc problems.  However, as 
a layman, he is not qualified or competent to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to the issues of service connection for 
glaucoma and pinched nerve (slipped disc).  However, the 
record does not provide an approximate balance of negative 
and positive evidence on the merits which would otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the 
present case the Board finds that such opinions are not 
necessary to reach a determination on these issues.  While 
there is clearly evidence that the veteran currently suffers 
from glaucoma and degenerative disc disease, the 
preponderance of the competent evidence is against a finding 
that either disorder was manifested during service or for a 
number years thereafter.  The Board notes that VA did obtain 
an etiology opinion regarding the claimed secondary 
relationship between the veteran's service-connected 
hypertension and glaucoma, but that opinion was against such 
a secondary relationship.

INCREASED RATING CLAIMS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Gouty Arthritis

The veteran's gouty arthritis is rated under Diagnostic Code 
5017 which provides the rating criteria for a gout.  Under 
this Code, gout is evaluated analogous to the criteria 
pertaining to rheumatoid arthritis, which are found in 
Diagnostic Code 5002.  Diagnostic Code 5002 provides that 
rheumatoid arthritis as an active process, with one or two 
exacerbations a year in a well-established diagnosis, 
warrants a 20 percent evaluation.  A 40 percent evaluation 
may be assigned for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation may be assigned for active rheumatoid arthritis 
with less than criteria for 100 percent evaluation, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  A 100 percent evaluation may be assigned for 
rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

For purposes of the present case the Board also observes that 
the United States Court of Appeals for Veterans Claims has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board finds that a rating in excess of 20 percent is not 
warranted for the veteran's gouty arthritis under Diagnostic 
Code 5002.  Under this code, a 40 percent rating will be 
assigned for symptom combinations which are productive of a 
definite impairment of health or incapacitating exacerbations 
which occur three or more times a year.  Neither situation is 
shown by the evidence.  In particular, October 1995 and March 
1999 VA examination reports do show that the veteran limps, 
is only able to walk fifty yards, and experiences pain when 
he squats, kneels, stands, or climbs stairs.  However, these 
reports also show that the aforementioned symptoms appear to 
be related to the veteran's degenerative arthritis, a 
disability for which he is not service-connected, rather than 
his gouty arthritis.  As such, they do not show that the 
veteran's gouty arthritis is manifested by a definite 
impairment of health.

VA outpatient records do show that the veteran is treated for 
gouty arthritis symptoms on occasion.  Yet the Board 
emphasizes that these records are devoid of a report or 
clinical finding that any of his gouty arthritis symptoms are 
incapacitating.  They also fail to show that his symptoms 
occur three or more times a year.  As such, the evidence does 
not show that his gouty arthritis is manifested by a definite 
impairment of health or incapacitating exacerbations which 
occur three or more times a year.  Consequently, a rating in 
excess of 20 percent is not warranted for the veteran's gouty 
arthritis under Diagnostic Code 5002.

Application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 with regard to the veteran's gouty arthritis has 
also been considered.  The Board emphasizes that there is no 
objective clinical evidence of pathology of functional loss 
due to pain, limitation of motion, weakness, etc., which 
would permit assignment of a higher rating under such 
criteria.

Gastritis with history of Duodenal Ulcer

The Board notes that certain provisions of 38 C.F.R. § 4.114 
were changed effective July 2, 2001.  However, the provisions 
of Diagnostic Codes 7305 and 7307 for duodenal ulcer and for 
gastritis were not changed.  In other words, the applicable 
diagnostic criteria are the same under either the pre-July 2, 
2001, version of these Diagnostic Codes or the current 
version. 

The veteran's service-connected gastritis with history of 
duodenal ulcer may be rated under.  Diagnostic Code 7305 
provides a 10 percent rating for a mild duodenal ulcer, with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is warranted moderate duodenal ulcer, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations, 
warrants a 20 percent rating.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

Diagnostic Code 7307 provides a 10 percent rating for chronic 
hypertrophic gastritis (identified by gastroscope), with 
small nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic hypertrophic gastritis (identified by 
gastroscope), with multiple small eroded or ulcerated areas, 
and symptoms.  A 60 percent rating is warranted for chronic 
hypertrophic gastritis (identified by gastroscope), with 
severe hemorrhages, or large ulcerated or eroded areas.  
Atrophic gastritis, with a complication of a number of 
diseases, including pernicious anemia, is rated on the 
underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 
7307.

After review of the evidence, the Board finds that a 20 
percent rating is warranted for the veteran's duodenal ulcer 
under Code 7305.  The evidence shows that the veteran's 
duodenal ulcer is productive of essentially continuous 
moderate manifestations.  In this regard, an October 1995 VA 
examination report shows that the veteran reported that he 
was awakened by a sourness sensation in his mouth almost 
every night, and that he experienced a periumbilical burning 
sensation and increased gas at least two times a week.  VA 
outpatient treatment records show that he was treated for 
epigastric problems in September 1995, March 1996, and 
September 1998.  The March 1999 VA examination report then 
shows that he has epigastric tenderness with guarding, and 
that he experiences stomach soreness and heartburn twice a 
week.  The Board finds the veteran's contentions in clinical 
settings are credible, and that the evidence shows that his 
duodenal ulcer is productive of continuous moderate 
manifestations.  Therefore, the Board finds that a 20 percent 
rating is warranted for the veteran's duodenal ulcer under 
Code 7305.

However, the Board finds that a rating in excess of 20 
percent is not warranted for the veteran's duodenal ulcer 
disease under Code 7305.  In particular, the evidence is 
devoid of any report or clinical finding that his duodenal 
ulcer is productive of anemia or weight loss.  Moreover, the 
evidence does not show that he experiences recurrent 
incapacitating episodes which average 10 days or more in 
duration.  Consequently, a rating in excess of 20 percent is 
not warranted for the veteran's duodenal ulcer under Code 
7305.

The Board notes that the evidence is totally devoid of a 
report or clinical finding that the veteran's duodenal ulcer 
is manifested by eroded or ulcerated areas.  Consequently, a 
rating in excess of 20 percent is also not warranted for the 
veteran's duodenal ulcer under Diagnostic Code 7307.

Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to the claims for increased ratings for service-
connected gouty arthritis and duodenal ulcer.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that either of these 
service-connected disabilities have resulted in a marked 
interference with employment or frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that application of the regular rating schedule standards has 
not been rendered impractical.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable 
decision as to the claim for increased ratings for gouty 
arthritis or a more favorable decision on the duodenal ulcer 
issue.



ORDER

Service connection for glaucoma is not warranted.  Service 
connection for degenerative disc disease, claimed as a 
pinched nerve (slipped disc), is not warranted.  Entitlement 
to a rating in excess of 20 percent for gouty arthritis is 
not warranted.  To this extent, the appeal is denied. 

Entitlement to a 20 percent rating for the veteran's service-
connected gastritis with history of duodenal ulcer is 
warranted.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

